OFFICE OF
                                                                                APPELLATE COURTS

                                                                                  OCT 0 2 2014
                               STATE OF MINNESOTA

                                 IN SUPREME COURT                                FILED
                                       A14-1551


In re Petition for Disciplinary Action against
Timothy Joseph Klima, a Minnesota Attorney,
Registration No. 202885.


                                       ORDER

      The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on

Lawyers Professional Responsibility (RLPR), based on a decision of the Iowa Supreme

Court publicly reprimanding respondent Timothy Joseph Klima.          See Iowa Supreme

Court Attorney Disciplinary Bd. v. Klima, No. 13-1815, Order (Iowa filed Jan. 3, 2014).

The Iowa public reprimand was based on respondent assisting another lawyer in his firm

in violating the Iowa Rules of Professional Conduct by helping him draft a will in which

respondent received a substantial gift and failing to explain to the client the conflict

inherent in including such a gift in a will drafted by a member of respondent's firm, the

implications of the gift, and the need for independent counsel, in violation of Rules

32:1.4(a)(2) and (b) and 32:8.4(a) of the Iowa Rules of Professional Conduct.

      The Director and respondent have entered into a stipulation in which respondent

admits the allegations in the petition for disciplinary action and waives his rights under

Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a

public reprimand.


                                            1
      The court has independently reviewed the file and approves the jointly

recommended disposition.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED that respondent Timothy Joseph Klima is publicly

reprimanded. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24,

RLPR.

        Dated: October 2, 2014

                                                  BY THE COURT:




                                                              (
                                                  Alan C. Page
                                                  Associate Justic




                                              2